Exhibit 10.3

 

MCEWEN MINING INC.

 

STOCK OPTION AGREEMENT

 

THIS STOCK OPTION AGREEMENT (the “Agreement”) is entered into effective <> (the
“Date of Grant”) between McEwen Mining Inc., a Colorado corporation (the
“Corporation”), and <> (the “Optionee”).

 

WITNESSETH:

 

WHEREAS, on <>, the Board of Directors determined, subject to satisfaction of
certain conditions, that the Optionee should receive an option to purchase
shares of the Corporation’s  common stock under the Corporation’s  Amended and
Restated Equity Incentive Plan (the “Plan”)  in order to provide the Optionee
with an opportunity for investment in the Corporation and additional incentive
to pursue the success of the Corporation, said option to be for the number of
shares, at the price per share and on the terms set forth in this Agreement; and

 

WHEREAS, the conditions to issuance of the options was satisfied and the options
were priced based on the Corporation’s closing price on the New York Stock
Exchange on <>; and

 

WHEREAS, Optionee desires to receive an option on the terms and conditions set
forth in this Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

1.          Grant of Option.    The Corporation hereby grants to Optionee, as a
matter of separate agreement and not in lieu of salary or any other
compensation for service, the right and option (the “Option”) to purchase all or
any part of an aggregate of <> shares of reserved, authorized and unissued
common stock of the Corporation,  no par value per share (the “Option Shares”)
pursuant to the terms and conditions set forth in this Agreement.  The Option is
granted pursuant to the terms and conditions of the Plan, a copy of which has
been provided to Optionee, and shall be subject to all of those terms and
conditions.

 

2.          Option Price.  At any time when shares are to be purchased pursuant
to the Option, the purchase price for each Option Share shall be US$<> (the
“Option Price”), subject to adjustment as set forth in the Plan.

 

3.          Option Period.    

 

(a)         The Option period shall commence as of the vesting date set forth in
Paragraph 4 and shall terminate on <> unless terminated earlier as provided in
this Agreement. 

 

(b)         If an Optionee, for any reason other than the Optionee’s death or
termination for cause, ceases to be employed by or a director of the Corporation
or a related corporation, any Option held by the Optionee at the time Optionee
ceases to be an employee may be exercised within three months after the date of
such cessation, but only to the extent that the Option was exercisable according
to its terms on the date of such cessation.  After such three month period, any
unexercised portion of an Option shall expire.

 

(c)         If the employment of the Optionee is terminated for cause, the right
to exercise the Option shall terminate immediately. 

 

(d)         If the Optionee dies during the option period while still performing
services for the Corporation or within the three-month period described in (b)
above, the Option may be exercised by those entitled to do so under the
Optionee’s will of by the laws of descent and distribution within one year
following the date of death (provided that the exercise must occur within the
option period and only as to those shares as to which the Option had become
exercisable at the date of death), but not thereafter. 

 

 





--------------------------------------------------------------------------------

 



 

4.          Exercise of Option.

 

(a)         The Option may be exercised, under vesting conditions specified
herein, with one-third of the Option Shares exercisable on or after the first
anniversary of the Date of Grant, an additional one-third of the Option Shares
exercisable on or after the second anniversary of the Date of Grant, and the
remaining Option Shares being exercisable on or after the third anniversary of
the Date of Grant, provided that the Optionee has been continuously employed by
the Company or a related company up to and including each vesting date.

 

(b)         The Option may be exercised by delivering to the Corporation:

 

(i)         A Notice and Agreement of Exercise of Option, substantially in the
form attached hereto as Exhibit “A”, specifying the number of Option Shares with
respect to which the Option is exercised;  and

 

(ii)        Full payment of the Option Price for such shares, and for employees,
any applicable withholding or similar taxes, in such manner as provided in the
Plan.

 

(c)         Notwithstanding the foregoing, the Option may not be exercised in
part unless the Exercise Price is at least $1,000.00. 

 

(d)         Within a reasonable time following receipt by the Corporation of the
Notice of Agreement and Exercise and full payment of the Exercise Price by the
Optionee (including payment or provision for payment of any applicable
withholding or other tax), the Corporation shall deliver to the Optionee a
properly executed certificate or certificates representing the Option Shares
being purchased.

 

5.          Securities Laws Requirements.

 

(a)         No Option Shares shall be issued unless and until, in the opinion of
the Corporation, any applicable registration requirements of the Securities Act
of 1933, as amended (the “Act”), any applicable listing requirements of any
securities exchange on which stock of the same class is listed, and any other
requirements of law or any regulatory bodies having jurisdiction over such
issuance and delivery have been fully complied with. 

 

(b)         Optionee understands that the Corporation is under no obligation to
register the Option Shares under the Act and that in the absence of any such
registration, the Option Shares cannot be sold unless they are sold pursuant to
an exemption from registration under the Act.  The Optionee understands that in
the absence of registration, the certificates representing any unregistered
Option Shares issued to the Optionee shall bear a legend restricting the
underlying shares from transfer in accordance with the Act and the Corporation
may refuse to transfer the shares unless it is satisfied that the requirements
of the Act have been satisfied.

 

(c)         The Corporation is under no obligation to comply, or to assist the
Optionee in complying with, any exemption from such registration requirements,
including supplying the Optionee with any information necessary to permit
routine sales of the Stock under Rule 144 of the Act.  Optionee also understands
that with respect to Rule 144, routine sales of securities made in reliance upon
such Rule can sometimes only be made in limited amounts in accordance with the
terms and conditions of the Rule, and that in cases in which the Rule is
inapplicable, compliance with either Regulation A or another exemption under the
Act will be required.  Thus, the Option Shares will have to be held indefinitely
in the absence of registration under the Act or an exemption from registration.

 

(d)         Pursuant to the terms of the Notice of Agreement of Exercise that
shall be delivered to the Corporation upon each exercise of the Option, the
Optionee shall acknowledge, represent, warrant and agree as follows:

 





2

--------------------------------------------------------------------------------

 



(i)         Unless the underlying shares have been registered under the Act, all
Option Shares shall be acquired solely for the account of the Optionee for
investment purposes only and with no view to their resale or other distribution
of any kind;

 

(ii)         No Option Share shall be sold or otherwise distributed in violation
of the Act or any other applicable federal or state securities laws; and

 

(iii)        If the Optionee is subject to reporting requirements under Section
16(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
the Optionee shall:

 

(A)Be aware that the actual accrual of any right under the Option to purchase
Option Shares is an event that requires reporting on Forms 3, 4 or 5 under
Section 16(a) of the Exchange Act;

 

(B)Consult with counsel for Optionee regarding the application of Section 16(b)
of the Exchange Act prior to any exercise of the Option, and prior to any sale
of the Company’s Common Stock; and

 

(C)Timely file all reports required under the federal securities laws.

 

6.          Transferability of Option.  The Option shall not be transferable
except by will or the laws of descent and distribution, and any attempt to do so
shall void the Option.

 

7.          Privilege of Ownership.    Optionee shall not have any of the rights
of a shareholder with respect to the Option Shares except to the extent that one
or more certificates for such shares shall be delivered to him upon exercise of
the Option.

 

8.          Notices.    Any notices required or permitted to be given under this
Agreement shall be in writing and they shall be deemed to be given upon receipt
by sender of sender’s return receipt for acknowledgement of delivery of said
notice by (i) Facsimile, or (ii) postage prepaid registered mail.  Such notice
shall be addressed to the party to be notified as shown below:

 

Corporation:      McEwen Mining Inc.

150 King Street West, Suite 2800

Toronto, Ontario M5H 1J9

Fax: (647) 258-0408

 

Optionee:          At the address listed below his name on the last page of this
Agreement.

 

Any party may change its address for purposes of this paragraph by giving the
other parties written notice of the new address in the manner set forth above.

 

9.          General Provisions.    This instrument: (a) together with the Plan,
contains the entire agreement among the parties, (b) may not be amended nor may
any rights hereunder be waived except by an instrument in writing signed by the
parties sought to be charged with such amendment or waiver, (c) shall be
constructed in accordance with, and governed by, the laws of the State of
Colorado, (d) shall be binding upon and shall inure to the benefit of the
parties and their respective personal representatives and assigns, except as
above set forth.

 

 





3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement to be effective as
of the date and year first above written.

 

   

 

 

 

MCEWEN MINING INC.

 

 

 

 

 

 

 

By:

 

 

 

Carmen Diges

 

 

General Counsel

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Nathan Stubina

 

 

Managing Director

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

By:

 

 

Name:       <>

 

Address:

 

 



4

--------------------------------------------------------------------------------

 



 

EXHIBIT “A”

TO MCEWEN MINING INC. STOCK OPTION AGREEMENT

 

NOTICE AND AGREEMENT OF EXERCISE OF OPTION

 

 

I hereby exercise my Stock Option granted pursuant to that Stock Option
Agreement dated <> (the “Agreement”) as to ___________ shares of common stock of
McEwen Mining Inc. (the “Option Shares”).

 

Enclosed are the documents and payment specified in Paragraph 4 of the
Agreement.

 

I understand that no Option Shares will be issued unless and until, in the
opinion of McEwen Mining Inc. (the “Corporation”), any applicable registration
requirements of the Securities Act of 1933, as amended (the “Act”), and any
applicable listing requirements of any securities exchange on which stock of the
same class is then listed, and any other requirements of law or any regulatory
bodies having jurisdiction over such issuance and delivery, shall have been
fully complied with.  I hereby acknowledge, represent, warrant and agree, to and
with the Corporation as follows:

 

(a)Unless the shares have been registered, the Option Shares I am purchasing are
being acquired for my own account for investment purposes only and with no view
to their resale or other distribution of any kind, and no other person (except,
if I am married, my spouse) will own any interest therein.

 

(b)I will not sell or dispose of my Option Shares in violation of the Act or any
other applicable federal or state securities laws.

 

(c)If and so long as I am subject to reporting requirements under Section 16(a)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), I agree
to make any required filings with the SEC in connection with the exercise of the
option.

 

(d)I have consulted with counsel regarding the application of Section 16(b) to
this exercise of my option.

 

(e)I will consult with counsel before I make any sale of the Corporation’s
 common stock, including the Option Shares.

 

(f)I agree that the Company may, without liability for its good faith actions,
place legend restrictions upon my Option Shares and issue “stop transfer”
instructions requiring compliance with applicable securities laws and the terms
of the Agreement.

 

The number of Option Shares specified above are to be issued in the following
registration:

 

 

 

 

 

 

(Date)

 

 

 

 

 

 

 

 

 

(Print Full Name)

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

1

--------------------------------------------------------------------------------